DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated November 13th, 2019 (2x) are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8, 12-14, and 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 16, the limitation “wherein the first active display and the second active display are perpendicular to one another” is unclear and renders the claim(s) indefinite. Specifically, as the active displays are three-dimensional objects (as shown in applicant’s Fig. 85) it is unclear which elements/parts of the displays have to be “perpendicular” to each other as these are not lines/planes. If applicant wishes for specific surfaces, or some other element, of the two displays to be perpendicular, then language to that effect should be included in the claims. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein the first active display and the second active display are spatially related” in the various claims. 
Regarding claims 3, 12, and 17, the limitation “located to the right or to the left of” is unclear and renders the claim(s) indefinite. Specifically, right and left are relative directions that depend on the view presented of the device, and thus an exact structural relationship is not defined by using terms such as this. If one rotates the drawings or the device itself around a vertical axis then right and left get reversed, etc. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “spatially located relative to” in the various claims. 
Regarding claims 4, 13, and 18, the limitation “located above or below” is unclear and renders the claim(s) indefinite. Specifically, above and below are relative directions that depend on the view presented of the device, and thus an exact structural relationship is not defined by using terms such as this. If one rotates the drawings or the device itself around a horizontal axis 
Regarding claims 8, 14, and 19, the limitation “wherein the first active display has a low color depth, a low resolution, and high brightness and the second active display has a high color depth, a high resolution, and low brightness” is unclear and renders the claim(s) indefinite. Specifically, “low” and “high” are relative terms not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein the first active display has a color depth, a resolution, and a brightness and the second active display has a color depth, a resolution, and a brightness” in the various claims.

Regarding claims 2 and 5-7, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanBecelaere (US 2017/0343317 A1).
Regarding claim 1, VanBecelaere teaches a display system for a viewing optic comprising: a first active display configured to generate a first image (See, the leftmost display 166 in the view shown in Fig. 1B which generates a first image), and a second active display configured to generate a second image (See, e.g., the rightmost display 166 in the view shown in Fig. 1B which generates a second image), wherein the first active display and second active display are perpendicular to one another (Note that in light of the 112 rejection above this limitation is met because the two displays are spatially related), and further wherein the first image or the second image is directed to a first beam combiner for simultaneous overlaid viewing with an image of an outward scene in a first focal plane of the viewing optic (See, e.g., the rightmost prism 172 in the view shown in Fig. 1B, which combines the images from the two displays and the external scene to form a single composite image for a user).
Regarding claim 2, VanBecelaere teaches the device set forth above and further teaches a second beam combiner located between the first active display and the second active display (See, e.g., the leftmost prism 172 in the view shown in Fig. 1B, which is located between the two displays at least optically).
Regarding claim 3, VanBecelaere teaches the device set forth above and further teaches wherein the first active display is located to the right or to the left of the second beam combiner (Note that this limitation is met in light of the 112 rejection above because the two displays are located relative to one another spatially).
Regarding claim 4, VanBecelaere teaches the device set forth above and further teaches wherein the second active display is located above or below the second beam combiner (Note that this limitation is met in light of the 112 rejection above because the two displays are located relative to one another spatially).
Regarding claim 5, VanBecelaere teaches the device set forth above and further teaches a lens system configured to collect light from the second beam combiner (See, e.g., lens 132 in Fig. 1B which collects light from the entire system, including the second beam combiner).
Regarding claim 6, VanBecelaere teaches the device set forth above and further teaches a reflective material configured to project the first image or the second image to the first beam combiner (See, e.g., the angled face of the leftmost prism 172 in the view shown in Fig. 1B which reflects the first image to the first beam combiner as cited herein).
Regarding claim 7, VanBecelaere teaches the device set forth above and further teaches wherein the first image or second image generated by the first active display or the second active display is selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, a thermal image, and next round ballistic correction through in-flight tracer round detection and tracking (Note that the two displays are configured to display a reticle like the ones in Figs. 3A-E and those correspond to at least a graphic or symbol).
Regarding claim 8, VanBecelaere teaches the device set forth above and further teaches the first active display has a low color depth, a low resolution, and high brightness and the second active display has a high color depth, a high resolution, and low brightness (Note that this limitation is met in light of the 112 rejection above because the two displays necessarily have color depth, resolution, and brightness).
Regarding claim 9, VanBecelaere teaches a display system for a viewing optic comprising: a first active display configured to generate a first image (See, e.g., the leftmost display 166 in the view shown in Fig. 1B which generates a first image), a second active display configured to generate a second image (See, e.g., the rightmost display 166 in the view shown in Fig 1B which generates a second image), a beam combiner located between the first active display and the second active display and configured to combine the first image and the second image to generate a combined image (See, e.g., the rightmost prism 172 in the view shown in Fig. 1B, which combines the two images from the two displays with an external image creating a combined image), wherein the combined image is projected into a first focal plane of a viewing optic (See, e.g., Fig. 1B).
Regarding claim 10, VanBecelaere teaches the device set forth above and further teaches a lens system to collect light from the beam combiner (See, e.g., lens 132 in Fig. 1B which collects light from the entire system).
Regarding claim 11, VanBecelaere teaches the device set forth above and further teaches a reflective material configured to direct the combined image to the first focal plane of the viewing optic (See, e.g., the prisms 172 in Fig. 1B which direct the image via reflection at least partially).
Regarding claim 12, VanBecelaere teaches the device set forth above and further teaches wherein the first active display is located to the right or to the left of the beam combiner (Note that this limitation is met in light of the 112 rejection above because the two displays are located relative to one another spatially).
Regarding claim 13, VanBecelaere teaches the device set forth above and further teaches wherein the second active display is located above or below the beam combiner (Note that this limitation is met in light of the 112 rejection above because the two displays are located relative to one another spatially).
Regarding claim 14, VanBecelaere teaches the device set forth above and further teaches the first active display has a low color depth, a low resolution, and high brightness and the second active display has a high color depth, a high resolution, and low brightness (Note that this limitation is met in light of the 112 rejection above because the two displays necessarily have color depth, resolution, and brightness).
Regarding claim 15, VanBecelaere teaches a method for viewing with a viewing optic comprising: 
	viewing a field of view of an outward scene with an optical system having a first focal plane and a first beam combiner (See, e.g., the optical system in Fig. 1B and note that viewing a field of view of an outward scene is how a user uses the device in normal operation. Here the first beam combiner corresponds to the leftmost prism 172 in the view shown in Fig. 1B); 
	generating a first image with a first active display (See, e.g., the leftmost display 166 in the view shown in Fig. 1B); 
	generating a second image with a second active display (See, e.g., the rightmost display 166 in the view shown in Fig. 1B); 
	combining the first image and the second image with a second beam combiner to produce a combined image (See, e.g., the rightmost prism 172 in the view shown in Fig. 1B); and 
	directing the combined image to the first beam combiner for simultaneous overlaid viewing of the combined image and image of the outward scene in the first focal plane of the viewing optic (Note that simultaneous overlaid viewing of the combined image and the image of the outward scene is achieved by this device, and note that insofar as the rightmost prism 172 directs some fragment of light back towards the leftmost prism 172 in the view shown in Fig 1B this limitation is met).
Regarding claim 16, VanBecelaere teaches the method set forth above and further teaches wherein the first active display and second active display are perpendicular to one another (Note that this limitation is met in light of the 112 rejection above because the two displays are spatially related).
Regarding claim 17, VanBecelaere teaches the method set forth above and further teaches wherein the first active display is located to the right or to the left of the first beam combiner (Note that this limitation is met in light of the 112 rejection above because the two displays are located relative to one another spatially). 
Regarding claim 18, VanBecelaere teaches the method set forth above and further teaches wherein the second active display is located above or below the first beam combiner (Note that this limitation is met in light of the 112 rejection above because the two displays are located relative to one another spatially).
Regarding claim 19, VanBecelaere teaches the method set forth above and further teaches wherein the first display has low color depth, low resolution, and high brightness and the second display has high color depth, high resolution, and low brightness (Note that this limitation is met in light of the 112 rejection above because the two displays necessarily have color depth, resolution, and brightness).
Regarding claim 20, VanBecelaere teaches the method set forth above and further teaches wherein the first image or second image generated by the first active display or the second active display is selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, a thermal image, and next round ballistic correction through in-flight tracer round detection and tracking (Note that the two displays are configured to display a reticle like the ones in Figs. 3A-E and those correspond to at least a graphic or symbol).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872